Citation Nr: 9923927	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  93-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of an 
injury to the left (minor) shoulder.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of an 
injury to the right (major) shoulder.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of an 
injury to the cervical spine, including numbness of the neck 
and chest.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1978 to July 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an original grant of service 
connection by the RO in April 1993, for the disabilities now 
at issue on appeal.  The Board remanded the current issues on 
appeal to the RO for additional development in October 1995, 
and April 1998.  

In the April 1998 remand, the Board noted that a development 
letter dated in December 1977, generated in connection with 
the veteran's claim for symptoms due to undiagnosed illness, 
may not have been sent to his most current mailing address of 
record.  Although the Board instructed the RO to take 
appropriate action, the claims file as currently constituted, 
does not reflect that any action was undertaken by the RO.  
Therefore, the Board brings this matter to the attention of 
the RO.  

In the Board's Remand decision of April 1998, the RO was 
asked to clarify whether there was a December 3, 1996 VA 
examination which had not been associated with the claims 
file.  In this regard, it was noted that in the Supplemental 
Statement of the Case dated in December 1997, reference was 
made in the Reasons and Bases to a prior examination of 
December 3, 1996.  However, under the heading "Adjudicative 
Actions," an April 3, 1996 examination only was listed.  The 
RO has not clarified this matter.  However, another Remand to 
have the RO consider this matter is not deemed necessary 
since it appears fairly clear that the reference to the 
examination of December 3, 1996 was a typographical error, 
and that the examination referred to was the one accomplished 
on April 3, 1996.  The Board will thus proceed with 
adjudication of this claim.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Since service connection was granted, range of motion of 
the veteran's left shoulder is no more than slightly 
impaired.  

3.  Since service connection was granted, range of motion of 
the veteran's right shoulder is no more than slightly 
impaired.  

4.  Since service connection was granted, range of motion of 
the veteran's cervical spine is no more than moderately 
impaired; any neurological impairment is no more than mild.  


CONCLUSIONS OF LAWS

1.  An evaluation in excess of 10 percent for residuals of a 
left shoulder injury is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (1998).  

2.  An evaluation in excess of 10 percent for residuals of a 
right shoulder injury is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (1998).  

3.  The criteria for an increased rating to 20 percent and no 
greater for the veteran's service-connected limitation of 
motion of the cervical spine are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, 
including Diagnostic Code 5290, 5293 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show that the veteran was seen on 
several occasions for neck, and left and right shoulder pain.  
The veteran reported that his symptoms were the result of 
physical contact during touch football games in service.  The 
diagnoses included neck sprain with muscle spasm, and 
myositis/tendonitis of the shoulders.  

On VA general examination in August 1992, the veteran 
reported that he injured his neck and shoulder playing 
football in service, and that he now had occasional mild 
right shoulder pain.  On examination, the veteran was 5' 9" 
tall and weighed 240 pounds.  There was no cyanosis, 
clubbing, or edema of the extremities and no gross skeletal 
abnormalities noted.  The veteran was alert, well oriented, 
and cranial nerves II-XII were intact.  Motor strength was 
5/5, sensation was intact to pinprick, and deep tendon 
reflexes were 2+, bilaterally.  The impression was generally 
healthy male.  

On VA neurological examination in August 1992, the veteran 
was noted to be right handed.  He also had a history of 
Bell's palsy, but reported no residual symptoms except for 
mild drooping of the right side of his mouth and occasional 
twitching on the right side of his face.  The veteran 
reported that he developed stiffness in his neck and numbness 
on the left side of his anterior chest wall and neck after 
being hit on the right side during a football game in 
service.  The veteran reported that his symptoms were 
nonprogressive since the initial injury but had not improved 
either.  He reported occasional pain in his neck and down the 
ventral aspect of his arm into his fingers on any quick 
movement of his neck.  He reported that this did not happen 
very often, and that he was not generally bothered by neck 
pain.  The veteran had no difficulty with his gait or any 
weakness in his upper or lower extremities, and no bowel or 
bladder dysfunction.  The veteran denied any history of 
dislocation or fracture of either shoulder, but reported that 
he could not abduct either shoulder greater than 90 degrees 
secondary to pain.  

On examination, the veteran's gait was unremarkable and he 
was in no acute distress.  Cranial nerves were remarkable for 
a mild right-sided peripheral seventh nerve palsy.  Sensation 
was intact and motor tone was normal.  There was no focal 
atrophy and no fasciculations.  The intrinsic muscles of the 
veteran's hands appeared symmetrical, and strength was 5/5 in 
all muscle groups.  The veteran had limitation of shoulder 
abduction secondary to pain, and decreased sensation to 
pinprick and touch in the C3-4 and T2-3 dermatomes on the 
left side.  There was no appreciable numbness in the C5-6, 7, 
8, or T1 distribution.  The veteran had normal vibration and 
proprioception in all four extremities, and he could heel and 
toe walk without difficulty.  Reflexes were 1/2 in the right 
upper extremity, 1/2 in the left triceps and brachioradialis, 
and 0/2 in the left biceps.  The assessment included cervical 
injury with numbness in the neck and chest, suspicious for 
cervical syrinx.  The examiner recommended an MRI of the 
cervical and thoracic spine to rule out syrinx.  

An MRI in September 1992 showed no evidence of intrinsic 
spinal cord abnormality, and specifically no evidence of 
syrinx.  There was evidence of cervical kyphosis centered at 
C3-4, presumably due to spondylosis.  The anterior cord 
margin appeared slightly flattened as it bowed over the 
kyphosis, but there was no evidence of herniation.  The left 
C3-4 through C5-6 foramina appeared narrower than on the 
right side, but there was no significant compromise of the 
thoracic spinal canal or cord compression.  

On VA orthopedic examination in September 1992, the veteran 
could turn his head to the right and left to 75 degrees.  
Forward flexion was to 50 degrees and extension was to 45 
degrees.  There was no significant pain on motion and no 
tenderness to palpation.  Forward flexion of the shoulders 
was to 165 degrees, with abduction to 145 degrees, and 
internal and external rotation to 90 degrees, bilaterally.  
There was demonstrable pain on motion of the shoulder, 
particularly on the right.  There was tenderness to direction 
palpation over the acromioclavicular (AC) joint which 
reproduced most of the pain.  The impression included history 
of bilateral AC joint sprain, and history of possible 
cervical sprain.  

By rating action in April 1993, service connection was 
established for residuals of injuries to the cervical spine 
with numbness in the neck and chest, and a sprain of the left 
and right shoulders.  A 10 percent evaluation was assigned 
for each disability, effective from July 3, 1992.  

VA x-ray studies of the cervical spine in July 1994 showed no 
soft tissue abnormalities.  There was diffuse cervical 
spondylosis with calcification of the anterior nucal ligament 
at the C3-4 interspace.  

On VA general examination in April 1996, the veteran reported 
that when he first came out of service, he had some numbness 
in his left hand but that it had since cleared up.  The 
veteran also reported that he had not lost any time at work 
since starting his job in 1993.  The veteran reported 
frequent pain and stiffness in his shoulders on prolonged use 
his arms, particularly when working overhead.  Except for 
some occasional stiffness in his hands, the veteran reported 
no other joint problems.  

On examination, the veteran weighed 304 pounds, and his 
posture and gait were normal.  Range of motion in the 
cervical spine was normal with some discomfort on forward 
flexion.  Range of motion of the shoulders was also normal, 
with some discomfort on abduction and external rotation of 
the left shoulder.  There was some joint tenderness in the 
fingers of both hands but no swelling or restricted function.  
Motor, sensory and reflex functions were normal.  The 
examiner indicated that x-ray studies were ordered.  The 
diagnoses included suspected degenerative joint disease of 
the cervical spine and shoulders.  Subsequent x-ray studies 
of the left and right shoulders were normal.  There was mild 
degenerative joint disease in the upper cervical spine with 
osteophytes in the C-3 vertebral body.  

On a Return to Work Physical Capacities Evaluation at the 
Huntsville Hospital in May 1993, the veteran described his 
pain as a "burning" sensation in both shoulders in the 
shoulder joint line with some "numbness" in the anterior 
and upper shoulder region.  The veteran estimated his level 
of pain on a scale of 0 to 10 as a 1.  The veteran reported 
that he was worked full time as a warehouse worker and did 
not have any difficulty performing his duties.  The veteran 
reported that his job required handling cases of 3 liter 
bottles, pushing and pulling of pallets and buggies, 
carrying, reaching, and some overhead work.  The veteran 
reported that activities such as performing prolonged 
overhead work caused him some increased pain.  The veteran 
could lift 110 pounds from the floor to overhead without 
difficulty.  Cervical range of motion was within normal 
limits and pain-free.  Range of motion of the shoulders was 
within normal limits, though the veteran did experience some 
increased pain at the end ranges of flexion and abduction.  
In summary, the report indicated that the veteran displayed 
excellent strength with material handling activities during 
testing, although he did have some increased bilateral 
shoulder pain with prolonged overhead work.  He had good 
strength of shoulder flexors, abductors, and external 
rotators, but did have some increased pain in these positions 
during isometric and isokinetic testing.  The examiner 
concluded that the veteran should limit working overhead to 
an occasional basis.  The examiner noted that the veteran 
provided maximum voluntary effort and that the test results 
were considered a valid estimate of the veteran's current 
physical capacities.  

On VA examination of the cervical spine in July 1998, the 
veteran reported pain, stiffness, instability and giving way, 
fatigability, and lack of endurance in his neck and 
shoulders.  The veteran reported that he had flare-ups in his 
neck about 5 times a year, which were precipitated by working 
overhead.  The veteran reported that he worked as a computer 
network technician, and said that his shoulders and neck 
problems occasionally interfered with his work.  On 
examination, normal rotation of the cervical spine was 
indicated to be from 30 to 40 degrees.  The veteran was able 
to rotate to 30 degrees on the left, and to 40 degrees on the 
right.  Normal forward flexion was indicated to be to 40 
degrees, with the veteran able to reach 20 degrees.  Normal 
backward extension was from 15 to 20 degrees, with the 
veteran able to go to 65 degrees.  X-ray studies showed 
degenerative joint disease of the cervical spine with slight 
loss of function due to pain.  The examiner indicated that 
the veteran did exhibit some weakened movement or "excess 
fatigability incoordination" in the neck and shoulders, but 
opined that pain did not significantly limit his functional 
ability during flare-ups or, at most, would result in 5 
percent additional limitation.  

On VA examination of the shoulders in September 1998, the 
veteran reported flare-ups in his shoulders about 10 times a 
year.  Forward flexion was to 174 degrees on the right and to 
175 degrees on the left.  Abduction was to 177 degrees on the 
right and to 179 on the left; normal abduction was 0 to 180 
degrees.  External rotation was to 82 degrees on the right 
and to 84 degrees on the left.  Internal rotation was to 85 
degrees on the right and to 86 degrees on the left; normal 
rotation was to 90 degrees in both directions.  The examiner 
noted that there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding.  The diagnosis was 
alleged degenerative joint disease of the shoulders, not 
confirmed on x-ray, with no loss of function due to pain.  

On VA neurologic examination in July 1998, the veteran 
reported intermittent neck pain radiating down the left 
shoulder and arm.  The veteran denied any weakness, but 
reported a history of numbness primarily in the left shoulder 
and chest area.  The veteran denied any changes in his 
speech, chewing, swallowing, or bowel or bladder function.  
On examination, cranial nerves were intact.  Motor 
examination showed normal tone, bulk, and power throughout.  
There was no evidence of involuntary muscle movements.  
Sensory examination showed decreased temperature sensation 
and pinprick in the left shoulder to anterior chest wall area 
corresponding to a C4 dermatome.  Reflexes were 2+ 
throughout, and the veteran's gait and coordination were 
normal.  The examiner noted that an MRI of the cervical spine 
in September 1992 showed no evidence of "syrinx" 
herniation.  Kyphosis at C3-4 was present with some disc 
degeneration and narrowing at that level.  The diagnoses 
included chronic neck pain, most likely musculoskeletal in 
nature with a possible mild component of cervical 
radiculopathy, particularly in the C4-5 region, and x-ray 
evidence of mild cervical spine degenerative changes.  


Analysis

As noted above, service connection for residuals of injuries 
to the neck, and left and right shoulders was established by 
rating action in April 1993, and 10 percent evaluations were 
assigned for each disability, effective from July 3, 1992, 
the date of receipt of the veteran's original claim for 
service connection.  The veteran disagreed with the 
evaluations assigned and this appeal ensued.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
a recent decision, Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court also held that in Fenderson 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  In addition, the VA has a duty to 
acknowledge all regulations which are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. 
§ 4.1 requires that each disability be viewed in relation to 
its history, and that there be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.2 requires that medical reports be interpreted in light 
of the whole-recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

Shoulders

The veteran is currently assigned 10 percent evaluations for 
his service-connected residuals of injuries to his left 
(minor) and right (major) shoulders under Diagnostic Code 
(DC) 5203 which provides for the following:  

5203  Clavicle or scapula, impairment of:                             
Major               Minor
  Dislocation 
of................................................................  20..............  
20   
  Nonunion of:  
    With loose 
movement....................................................  20..............  
20   
    Without loose movement...............................................  
10..............  10   
  Malunion 
of....................................................................  
10..............  10   
  Or rate on impairment of function of contiguous joint.  

Another applicable code under which the veteran's service-
connected shoulder disabilities may be rated includes DC 5201 
which provides as follows:  

Arm, limitation of motion:                                                     
Major            Minor
  To 25° from 
side.............................................................  40............  
30   
  Midway between side and shoulder level...........................  
30............  20   
  At shoulder 
level............................................................  20............  20   

The findings from the VA examinations discussed above were 
not materially different and showed very little objective 
evidence of any functional impairment in either shoulder.  
The veteran had full or nearly full range of motion in both 
shoulders, with occasional discomfort in the left shoulder on 
abduction and rotation.  There was no evidence of 
instability, recurrent dislocation, loose movement, or 
ankylosis in either shoulder.  Muscle tone and strength was 
good, and except for some decreased sensation to pinprick in 
the left shoulder area, there were no other significant 
neurological findings reflective of more than slight 
impairment.  

The Board remanded the appeal in April 1998, in part, for a 
VA examination to determine if there was any weakened 
movement, excess fatigability, or incoordination, or any 
functional loss in either shoulder due to pain.  On 
neurological examination in July 1998, the veteran denied any 
weakness in his shoulders.  Motor examination at that time 
showed normal tone, bulk, and power throughout both 
shoulders.  Except for some decreased sensation to pinprick 
and slight limitation of motion in the shoulders, there were 
no other significant objective findings.  The VA orthopedic 
examiner at that time, that there was no objective evidence 
of painful motion.  Furthermore, the examiner opined that he 
did not believe pain could significantly limit the veteran's 
functional ability during flare-ups, or if it did, it would 
not be more than a 5 percent additional limitation.  

The Board is mindful that 38 C.F.R. § 4.40 (1998) requires 
that rating of disabilities of the musculoskeletal system 
reflect functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  Consideration of painful 
motion is also required pursuant to the provisions of 38 
C.F.R. §§ 4.45, 4.59.  (See DeLuca v. Brown, 8 Vet.App. 202 
(1995).)  The Board has considered the application of these 
regulations in the instant case, but we find that the pain 
evidenced by the record is appropriately reflected in the 10 
percent evaluations assigned for each shoulder.  The 
objective medical findings are not of such severity so as to 
warrant a compensable rating under the rating criteria 
described above.  Moreover, the physician on VA examination 
in July 1998 opined that while he did not believe that there 
was any functional limitation during flare-ups, at most, it 
would be no more than 5 percent additional limitation.  A 
rating higher than the currently assigned 10 percent ratings 
for each shoulder would require actual findings or symptoms 
equivalent to nonunion of the clavicle or scapula with loose 
movement, malunion of the humerus with moderate deformity, or 
limitation of motion to at least shoulder level.  The Board 
finds that the objective medical findings when considered 
with functional loss of use due to pain or during flare-ups 
does not warrant a rating in excess of the 10 percent 
evaluations currently assigned for each shoulder.  

Cervical Spine

The veteran is currently assigned a 10 percent evaluation 
under DC 5290 for limitation of motion of the cervical spine 
which provides as follows:  

Spine, limitation of motion of, cervical:  
   Severe............................................  
30
   
Moderate...................................
........  20
   
Slight...................................
................  10

Another code which the veteran may be rated under is as 
follows:

5293  Intervertebral disc syndrome:
  Pronounced; with persistent symptoms compatible with 
sciatic
   neuropathy with characteristic pain and demonstrable 
muscle
   spasm, absent ankle jerk, or other neurological findings
   appropriate to site of diseased disc, little intermittent
   
relief.......................................................                             
60
  Severe; recurring attacks, with intermittent 
relief...........      40
  Moderate; recurring 
attacks...................................              20
  
Mild.........................................................
.                            10
  Postoperative, 
cured..........................................                   
0

Although a VA examination report in April 1996 indicated that 
the veteran had full range of motion of the cervical spine 
with discomfort, the most recent VA examination in July 1998 
found that the veteran had only about 20 degrees of forward 
flexion which, according to the examiner, was about half of 
what was considered normal.  While the examiner indicated 
that it was possible that the veteran could exhibit some 
weakened movement, excess fatigability, or incoordination, he 
did not believe that the functional loss would result in more 
than an additional 5 percent limitation.  The Board finds 
that the veteran's loss of forward flexion is equivalent to 
moderate limitation of motion and warrants an increased 
rating to 20 percent.  

The veteran indicated that, except when working overhead for 
prolonged periods of time, his neck did not have any 
significant functional effect on his occupation or daily 
activities.  In light of the medical findings discussed 
above, the Board finds that the medical evidence of record 
does not support a finding of severe limitation of motion of 
the cervical spine or functional limitation equivalent to a 
severe degree, thus a rating higher than 20 percent is not 
warranted.  

The Board has also considered the possibility of rating the 
disability under Diagnostic Code 5293.  This Code 
contemplates limitation of motion.  VAOGCPREC 36-97 (Dec. 12, 
1997) held that Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  In addition, pursuant to 
Johnson v. Brown, 9 Vet.App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  However, the Board notes that if this 
Diagnostic Code were applied, the veteran would not be 
entitled to a separate rating under the limitation of motion 
code as both Diagnostic Codes contemplate limitation of 
motion.   A veteran cannot receive disability ratings under 
separate codes where the manifestations of each code overlap.  
See 38 C.F.R. § 4.14.

At the VA neurological examination in July 1998, the veteran 
complained of some numbness in the left shoulder and chest 
area.  However, an examination revealed that any neurological 
component would not be more than mild in degree.  Even 
considering functional loss under this code provision, a 
rating in excess of 20 percent would not be warranted as the 
examiner noted that functional loss would not amount to more 
than an additional 5 percent limitation.


ORDER

Increased ratings for the service-connected residuals of an 
injury to the left shoulder and right shoulder, is denied.  

An increased rating to 20 percent for the veteran's service-
connected residuals of a cervical spine injury with numbness 
of the neck and chest is granted, subject to VA laws and 
regulations pertaining to the payment of monetary benefits.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


